MEMORANDUM **
This is a petition for review of the Board of Immigration Appeals’ (“BIA”) affirmance of the immigration judge’s denial of an application for cancellation of removal.
This court lacks jurisdiction to consider petitioner’s challenge to the BIA’s discretionary decision finding that petitioner failed to show the requisite level of hardship. Accordingly, respondent’s unopposed motion to dismiss this petition for review for lack of jurisdiction is granted. See 8 U.S.C. § 1252(a)(2)(B)(i); Romero-Torres v. Ashcroft, 327 F.3d 887, 892 (9th Cir.2003); Montero-Martinez v. Ashcroft, 277 F.3d 1137, 1144 (9th Cir.2002).
To the extent that the petition for review challenges the finding that new evidence submitted on appeal to the BIA was insufficient to warrant remand to the immigration judge, we find the BIA did not abuse its discretion. See Reyes v. Ashcroft, 358 F.3d 592, 595 (9th Cir.2004) (stating standard).
The temporary stay of removal and voluntary departure confirmed by Ninth Circuit General Order 6.4(c) and Desta v. Ashcroft, 365 F.3d 741 (9th Cir.2004), shall continue in effect until issuance of the mandate.
All other pending motions are denied as moot.
*148DISMISSED in part and DENIED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.